DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 06/30/2021. Claims 1-5, 7, and 9-23 are considered in this office action. Claims 1 and 20-21 have been amended. Claims 6 and 8 have been cancelled. Claims 1-5, 7, and 9-23 are pending examination. Objections to the specification have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
ADAPTIV cloaking technology recited in claims 1, 6-8, and 20 is known to those having ordinary skill in the art and finds vast support in a quick online search, thus permitting the ordinary artisan to immediately envisage the claimed product and complying with 35 U.S.C. 112(a)
The specification of the application as filed contains sufficient description for the claim 5 limitation “wherein said at least one rocket or jet engine can be complimentarily reoriented to direct the motion of said vehicle, wherein said reorientation is performed via at least one motor rotating at least one arm” and complies with 35 U.S.C. 112(a)
Claim 20 limitation “guiding, said vehicle into the stratosphere” is explained in the specification of the application as filed as using the propulsion system of the vehicle to achieve propulsion of the vehicle into the stratosphere and complies with 35 U.S.C. 112(a)
A person having ordinary skill in the art would understand the metes and bounds of the ADAPTIV cloaking technology recited in claim 7 as Applicant has not used any terms in a manner contrary with one or more of their ordinary meanings in the art and the phrase “ADAPTIV cloaking technology” has a distinct and clear meaning in the art as a BAE Systems AB developed technology to protect military vehicles from detection, and as such a person having ordinary skill in the art who knows and understands ADAPTIVE cloaking technology would be aware of its ability to project the appearance of outer space
A person having ordinary skill in the art would understand the metes and bounds of the ADAPTIV cloaking technology recited in claim 8 as Applicant has not used any terms in a manner contrary with one or more of their ordinary meanings in the art and the phrase “ADAPTIV cloaking technology” has a distinct and clear meaning in the art as a BAE Systems AB developed technology to protect military vehicles from detection, and as such a person having ordinary skill in the art who knows and understands ADAPTIVE cloaking technology would be aware of its ability to blend the external temperature of the vehicle with an area immediately surrounding the vehicle
None of the cited references teach the claim elements regarding ADAPTIV cloaking technology as they fail to describe the specific ADAPTIV cloaking technology described in Applicant’s response

Applicant's arguments A.-F. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that ADAPTIV cloaking technology recited in claims 1, 6-8, and 20 is known to those having ordinary skill in the art and finds vast support in a quick online search, thus permitting the ordinary artisan to immediately envisage the claimed product and complying with 35 U.S.C. 112(a), Examiner respectfully disagrees. The instant specification merely recites employing ADAPTIV cloaking technology without providing any detail as to how the ADAPTIV cloaking technology performs its intended function or how the ADAPTIV cloaking technology is integrated into the claimed described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Therefore, Examiner maintains the 35 U.S.C. 112(a) Written Description and Enablement rejections.
Regarding Applicant’s argument B. that the specification of the application as filed contains sufficient description for the claim 5 limitation “wherein said at least one rocket or jet engine can be complimentarily reoriented to direct the motion of said vehicle, wherein said reorientation is performed via at least one motor rotating at least one arm” and complies with 35 U.S.C. 112(a), Examiner respectfully disagrees. 35 U.S.C. 112(a) has three separate and distinct requirements that must be fulfilled by the specification: (A) Written Description; (B) Enablement; and (C) Best Mode. Because these three requirements are separate and distinct, an invention may be described without the disclosure being enabling. See MPEP 2161. The above stated limitation of claim 5 was not rejected as failing to comply with the 35 U.S.C. 112(a) Written Description requirement, but instead was rejected as failing to comply with the Enablement requirement, a description of which can be found in MPEP 2164. In the instant case, after consideration of the Wands factors detailed in MPEP 2164.01(a), Examiner determined there was sufficient evidence to support a determination that the disclosure does not satisfy the the state of the art at the time of filing shows that ways to direct the motion of an unmanned aerial vehicle by reorienting at least one propulsion engine was not predictable. The specification does not provide direction as to how to make a vehicle with engines that can be complimentarily reoriented by a motor rotating an arm in order to direct the motion of the vehicle in a stable manner and in such a way as to produce operable embodiments. Based on the content of the disclosure, undue experimentation would be required by one of ordinary skill in the art to make and use the invention disclosed in claim 5. Therefore, Examiner maintains that claim 5 is not enabled by the disclosure.
Regarding Applicant’s argument C. that the claim 20 limitation “guiding, said vehicle into the stratosphere” is explained in the specification of the application as filed as using the propulsion system of the vehicle to achieve propulsion of the vehicle into the stratosphere and complies with 35 U.S.C. 112(a), Examiner respectfully disagrees. While Pg. 13 lines 16-18 of the instant specification describes the UCAV is “ferried” to an altitude of 50,000ft and uses its propulsion system to achieve propulsion of the vehicle and ascend into the earth’s atmosphere, the instant specification does not provide any description or mention of how to guide the vehicle into Earth’s stratosphere once the vehicle has been deployed from Earth’s stratosphere, nor does it provide any description on how to guide the vehicle at all. Thus, the above stated limitation of claim 20 is not 
Regarding Applicant’s argument D. that a person having ordinary skill in the art would understand the metes and bounds of the ADAPTIV cloaking technology recited in claim 7 as Applicant has not used any terms in a manner contrary with one or more of their ordinary meanings in the art and the phrase “ADAPTIV cloaking technology” has a distinct and clear meaning in the art as a BAE Systems AB developed technology to protect military vehicles from detection, and as such a person having ordinary skill in the art who knows and understands ADAPTIVE cloaking technology would be aware of its ability to project the appearance of outer space, Examiner respectfully disagrees. Please refer to the rationale in item 6. regarding “ADAPTIV camouflage technology” presented above. Additionally, while
Regarding Applicant’s argument E. that a person having ordinary skill in the art would understand the metes and bounds of the ADAPTIV cloaking technology recited in claim 8 as Applicant has not used any terms in a manner contrary with one or more of their ordinary meanings in the art and the phrase “ADAPTIV cloaking technology” has a distinct and clear meaning in the art as a BAE Systems AB developed technology to protect military vehicles from detection, and as such a person having ordinary skill in the art who knows and understands ADAPTIVE cloaking technology would be aware of its ability to blend the external temperature of the vehicle with an area immediately surrounding the vehicle, Examiner respectfully disagrees. Please refer to the rationale in item 6. regarding “ADAPTIV camouflage technology” presented above. Additionally, while Pg. 12 lines 18-20 of the specification describes employing ADAPTIV cloaking technology to “mimic the heat signature of another type of vehicle, or eliminate its heat signature entirely”, this does not provide adequate guidance regarding what the ADAPTIV technology is or how the ADAPTIV technology is used by the vehicle to blend it’s external temperature with the surrounding area. Thus, the meaning of the claim is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to blend the external temperature of the vehicle with an area immediately surrounding the vehicle to wrap the vehicle in a cloaking mechanism. Therefore, Examiner is maintaining the 35 U.S.C. 112(b) rejection.
Regarding Applicant’s argument F. that none of the cited references teach the claim elements regarding ADAPTIV cloaking 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 20, the claim element “ADAPTIV cloaking mechanism” is not adequately described in the specification in such a way as to convey the inventor had possession of the claimed invention. Pg. 12 lines 12-20 of the specification describes a camouflage function of the invention that can “simulate a number of different images and textures” where a camera will “capture an image and the opposite side of the vehicle of the present invention will be able to reproduce that image”, and describes employing ADAPTIV cloaking technology to “mimic the heat signature of another type of vehicle, or eliminate its heat signature entirely”. However, no further description is provided regarding how the vehicle would display said image or regarding the ADAPTIV cloaking technology and how it would claims 1 and 20 are rejected as failing to comply with the written description requirement.
	Claims 2-5, 7, 9-19 and 21-23 are rejected based on rejected base claim 1 and 20, respectively, for the same rational as recited above.
Regarding claim 7, the claim limitation “wherein said ADAPTIV cloaking mechanism projects an appearance of outer space” is not adequately described in the specification in such a way as to convey the inventor had possession of the claimed invention. Pg. 12 lines 12-17 of the specification describes a camouflage function of the invention that can “simulate a number of different images and textures” where a camera will “capture an image and the opposite side of the vehicle of the present invention will be able to reproduce that image”, however no description is provided as to how said image is displayed (i.e. via a screen, a projector, etc.). Therefore, claim 7 is rejected as failing to comply with the written description requirement.
Regarding claim 8, the claim limitation “wherein said ADAPTIV cloaking mechanism blends an external temperature of the vehicle with an area immediately surrounding the vehicle” is not adequately described in the specification in such a way as to convey the inventor had possession of the claimed invention. Pg. 12 lines 18-20 of the specification describes employing ADAPTIV cloaking technology to “mimic the heat signature of another type of vehicle, or eliminate its heat signature entirely”. However, no description is provided regarding said ADAPTIV cloaking technology or how it would blend the claim 8 is rejected as failing to comply with the written description requirement.
Regarding claim 20, the limitation “guiding, said vehicle into the stratosphere” is not adequately described in the specification in such a way as to convey the inventor had possession of the claimed invention. Pg. 13 lines 16-18 of the specification describes the UCAV is “ferried” to an altitude of 50,000ft and uses its propulsion system to ascend into the earth’s atmosphere, however the specification does not provide any description or mention of how to guide the vehicle into Earth’s stratosphere once the vehicle has been deployed from Earth’s stratosphere, nor does it provide any description on how to guide the vehicle at all. Therefore, claim 20 is rejected as failing to comply with the written description requirement.
	Claims 21-23 are rejected based on rejected base claim 20 for the same rational as recited above.

Claims 1-5, 7, and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 20, the specification does not disclose enough information concerning element “ADAPTIV cloaking mechanism” for one of ordinary skill in the art to make or use the invention. Pg. 12 claims 6 and 20. Therefore, claims 6 and 20 are not enabled by the disclosure.
	Claims 2-5, 7, 9-19 and 21-23 are rejected based on rejected base claim 1 and 20, respectively, for the same rational as recited above.
Regarding claim 5, the specification does not disclose enough information concerning limitation “wherein said at least one rocket or jet engine can be complimentarily reoriented to direct the motion of said vehicle, wherein said reorientation is performed via at least one motor rotating at least one arm” for one of ordinary skill in the art to make the invention. The state of the art at the time of filing shows that ways to direct the motion of an unmanned aerial vehicle by reorienting at least one propulsion engine was not predictable. The specification does not provide direction as to how to make a vehicle with engines that can be complimentarily reoriented by a motor claim 5. Therefore, claim 5 is not enabled by the disclosure.
Regarding claim 7, the specification does not disclose enough information concerning limitation “wherein said ADAPTIV cloaking mechanism projects an appearance of outer space” for one of ordinary skill in the art to make or use the invention. Pg. 12 lines 12-17 of the specification describes a camouflage function of the invention that can “simulate a number of different images and textures” where a camera will “capture an image and the opposite side of the vehicle of the present invention will be able to reproduce that image”, however this does not provide adequate direction as to how the vehicle is configured to display or reproduce the image on the side of the vehicle. Based on the content of the disclosure, undue experimentation would be required by one of ordinary skill in the art to make and use the invention disclosed in claim 7. Therefore, claim 7 is not enabled by the disclosure.
Regarding claim 8, the specification does not disclose enough information concerning limitation “wherein said ADAPTIV cloaking mechanism blends an external temperature of the vehicle with an area immediately surrounding the vehicle” for one of ordinary skill in the art to make or use the invention. Pg. 12 lines 18-20 of the specification describes employing ADAPTIV cloaking technology to claim 8. Therefore, claim 8 is not enabled by the disclosure.
Regarding claim 20, the specification does not disclose enough information concerning limitation “guiding, said vehicle into the stratosphere” for one of ordinary skill in the art to make or use the invention. Pg. 13 lines 16-18 of the specification describes the UCAV is “ferried” to an altitude of 50,000ft and uses its propulsion system to ascend into the earth’s atmosphere, however the specification does not provide any description or direction of how to guide the vehicle into Earth’s stratosphere once the vehicle has been deployed from Earth’s stratosphere, nor does it provide any direction on how to guide the vehicle at all. Based on the content of the disclosure, undue experimentation would be required by one of ordinary skill in the art to make and use the invention disclosed in claim 20. Therefore, claim 20 is not enabled by the disclosure.
	Claims 21-23 are rejected based on rejected base claim 20 for the same rational as recited above.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the meaning of claim limitation “wherein said cloaking mechanism projects the appearance of outer space” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to wrap the vehicle in a cloaking mechanism by projecting the appearance of outer space. Pg. 12 lines 12-17 of the specification describes a camouflage function of the invention that can “simulate a number of different images and textures” where a camera will “capture an image and the opposite side of the vehicle of the present invention will be able to reproduce that image”, however this does not provide adequate guidance regarding how or in what way the drone displays an image of space to project the appearance of outer space. Therefore, claim 7 is rejected as being indefinite.
Regarding claim 8, the meaning of claim limitation “wherein said cloaking mechanism blends the external temperature of the vehicle with an area immediately surrounding the vehicle” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to blend the external temperature of the vehicle with an area immediately surrounding the vehicle to wrap the vehicle in a cloaking mechanism. Pg. 12 lines 18-20 of the specification describes employing ADAPTIV cloaking technology to “mimic the heat signature of another type of vehicle, or eliminate its heat signature entirely”, however this does not provide adequate guidance regarding what the ADAPTIV technology is or how the ADAPTIV technology is used by the vehicle to blend it’s external temperature with the surrounding area. Therefore, claim 8 is rejected as being indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

NOTE: For the purposes of examination, examiner is using the following interpretation of the claim limitations:
Claim 1 and claim 20 limitation “ADAPTIV cloaking mechanism” is interpreted by examiner to mean “mechanism that reduces detection of vehicle”
Claim 7 limitation “ADAPTIV cloaking mechanism projects the appearance of outer space” is interpreted by examiner to mean “mechanism displays an image of the surrounding environment”
Claim 8 limitation “ADAPTIV cloaking mechanism blends the external appearance of the vehicle with an area immediately surrounding the vehicle” to mean “mechanism camouflages the temperature of the vehicle”
Claim 20 limitation “guiding, said vehicle into the stratosphere” to mean “guiding, said vehicle into the earth’s atmosphere”

Claims 1-5, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237) and further in view of Ruger (DE 3148429 A1).
Regarding claim 1, Wolff teaches “An unmanned aerial vehicle system (Abstract teaches a system and method for providing propulsion and control to an air vehicle; Par. [0108] teaches the air vehicle may be a UAV (unmanned aerial vehicle)), comprising: an unmanned aerial vehicle, comprising: an airframe, a propulsion system, a power source (Par. [0090] line 2 through Par. [0092] line 1 teaches an air vehicle comprising a body (airframe) and a propulsion system; Par. [0026] teaches each propulsion unit comprising a turbojet unit (power source)); a control system (Par. [0149] lines 1-3 teaches the air vehicle comprising a control system for operating the propulsion system), however Wolff does not explicitly teach the unmanned aerial vehicle comprising “a wireless transceiver, a navigation mechanism, a processor, a memory, at least one fuel tank, wherein said vehicle is wrapped in an ADAPTIV cloaking mechanism, and wherein said ADAPTIV cloaking mechanism blends an external temperature of said vehicle with an area immediately surrounding said vehicle” and the control system comprising “a wireless transceiver, an input device, capable of receiving a user’s input and converting said user’s input to electrical signal, a processor, a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable if interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, and a power supply, wherein said control system is in wireless communication with said vehicle such that said control system is capable of utilizing said propulsion system of said vehicle in real time”.
	From the same field of endeavor, Woodland teaches an unmanned aerial vehicle comprising “a wireless transceiver, a navigation mechanism, a processor, a memory (Col. 3 lines 28-33 teaches a nose section of a UAV (unmanned aerial vehicle) housing a system computer (processor and memory), transceiver and telemetry means (wireless transceiver) and navigation electronics (navigation mechanism)), at least one fuel tank (Col. 3 lines 42-43 teaches a fuel tank section)” and a control system comprising “a wireless transceiver, an input device, capable of receiving a user’s input and converting said user’s input to electrical signal, a processor, a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, a power supply, wherein said control system is in wireless communication with said vehicle such that said control system is capable of utilizing said propulsion system of said vehicle in substantially real time (Col. 3 line 66 through Col. 4 line 7 teaches a portable Command, Control, Communications, Computer, and Intelligence (C4I) control and sensing analysis console comprising control and analysis computers (processor and memory), input/output device, antennas (wireless transceiver), and related hardware and software (computer program) for vehicle and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Wolff to incorporate the teachings of Woodland to include a wireless transceiver, a navigation mechanism, a processor, a memory, and a fuel tank taught by Woodland as part of the unmanned aerial vehicle taught by Wolff and to include a wireless transceiver allowing communication with the vehicle to control the propulsion system, an input device, a processor and a memory to execute a software, and a power supply taught by Woodland as part of the control system taught by Wolff.
	The motivation for doing so would be to provide a modular, field configurable UAV capable of a wide range of mission-specific launch, flight, and payload requirements (Woodland, Col. 3 lines 7-9).
	However, the combination of Woodland and Wolff does not explicitly teach “wherein said vehicle is wrapped in an ADAPTIV cloaking mechanism, and wherein said ADAPTIV cloaking mechanism blends an external temperature of said vehicle with an area immediately surrounding said vehicle”.
	From the same field of endeavor, Ruger teaches “where said vehicle is wrapped in cloaking mechanism (Pg. 1 par. 6 lines 1-4 , and wherein said ADAPTIV cloaking mechanism blends an external temperature of said vehicle with an area immediately surrounding said vehicle (Pg. 1 par. 6 lines 1-4 teaches attaching to the front of an aircraft a layer of highly transparent IR (infrared) material so that only this layer will heat up due to air resistance while the aircraft parts behind the part with the layer remain cold and the aircraft remains invisible to IR reconnaissance systems)”.
	It would have been obvious to one of ordinary skill in the art before the filing date of the disclosed invention to modify the teachings of the combination of Wolff and Woodland to incorporate the teachings of Ruger to camouflage the vehicle taught by Wolff and Woodland from reconnaissance systems by camouflaging the temperature of the vehicle as taught by Ruger.
	The motivation for doing so would be to camouflage the aircraft during flight from reconnaissance systems (Ruger, Pg. 1 Par. 2 lines 1-2).
Regarding claim 2, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, and further teaches “a payload delivery system, wherein said control system is capable of operating said payload delivery system (Wolff, Par. [0166] lines 1-2 
Regarding claim 3, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, and further teaches “wherein said airframe comprises fixed wings (Wolff, Fig. 1 and Par. [0143] line 1 teaches air vehicle 100 with fixed wing arrangement 300)”.
Regarding claim 4, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, and further teaches “wherein said propulsion system comprises at least one rocket or jet engine (Wolff, Par. [0026] lines 1-3 teaches each propulsion unit comprising a turbojet unit (jet engine)).
Regarding claim 5, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 4 above, and further teaches “wherein said at least one rocket or jet engine can be complimentarily oriented to direct the motion of said vehicle, wherein said reorientation is preformed via at least one motor rotating at least one arm 
Regarding claim 10, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 2 above, and further teaches “wherein said payload delivery system is at least one sensor selected from the group consisting of: electro-optical/infrared sensors, hyperspectral imaging sensors, LIDAR, DIAL, SAR, video recorders, and cameras (Wolff, Par. [0166] lines 2-7 teaches a payload including an image acquisition system that includes cameras).
Regarding claim 13, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, and further teaches “wherein said vehicle further comprises a radio frequency jamming mechanism (Woodland, Col. 10 lines 49-53 teaches work package payloads of the unmanned aerial vehicle (UAV) including electronics communications jamming equipment (radio frequency jamming mechanism))”.
Regarding claim 14, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, and further teaches “wherein said vehicle is capable of transmitting a signal within a predetermined frequency range (Woodland, Col. 7 lines 1-3 teaches a nose section of an unmanned aerial vehicle (UAV) housing antenna elements (NOTE: antennas transmit signals within a predefined bandwidth (predetermined frequency range))”.

Claim 7 is Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), and further in view of Cincotti et al. (US 2009/0154777 A1).
Regarding claim 7, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, and Ruger above does not explicitly teach “wherein said ADAPTIV cloaking mechanism projects an appearance of outer space”.
	From the same field of endeavor, Cincotti teaches “wherein said ADAPTIV cloaking mechanism projects an appearance of outer space (Par. [0037] lines 1-7 and Par. [0041] lines 2-4 teach camouflaging a drone by displaying a site-specific visually distorted image on the underside of the drone, where the image can be of a specific airspace where it will be operating and can contain environmental characteristics which would be found in the intended operating environment of the drone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Cincotti to have the unmanned aerial vehicle taught by the combination of Wolff, Woodland, and Ruger use a cloaking mechanism that displays an image of the appearance of the environment around the vehicle on the underside of the vehicle as taught by Cincotti.
	The motivation for doing so would be to disguise the recognizable form of the vehicle (Cincotti, Par. [0012] lines 3-4).

Claims 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of .
Regarding claim 9, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 2 above, however the combination of Wolff and Woodland above does not explicitly teach “wherein said payload delivery system is a weapon”.
	From the same field of endeavor, Mulligan teaches “wherein said payload delivery system is a weapon (Par. [0038] lines 1-3 teaches a UAV includes a variety of different munitions including missiles, bombs and rockets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Mulligan to have the payload of the unmanned aerial vehicle taught by the combination of Wolff, Woodland, and Ruger be a weapon as taught by Mulligan.
	The motivation for doing so would be to protect material and human assets in case hostile activity is encountered (Mulligan, Par. [0003] lines 1-4).
Regarding claim 12, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, and Ruger above does not explicitly teach “wherein said control system is housed in an automobile”.
	From the same field of endeavor, Mulligan teaches “wherein said control system is housed in an automobile (Par. [0048] lines 1-5 teaches an apparatus 400 for controlling unmanned aerial vehicle (UAV) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Mulligan to house the control system of the unmanned aerial vehicle system in an automobile.
	The motivation for doing so would to provide surveillance of a convoy including ground vehicles (Mulligan, Par. [0006] lines 2-3).
Regarding claim 16, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, and Ruger does not explicitly teach “wherein said vehicle further comprises at least one weapon”.
	From the same field of endeavor, Mulligan teaches “wherein said vehicle further comprises at least one weapon (Par. [0038] lines 1-3 teaches a UAV includes a variety of different munitions including missiles, bombs and rockets)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Mulligan to have the vehicle taught by the combination of Wolff, Woodland, and Ruger include a weapon as taught by Mulligan.
	The motivation for doing so would be to protect material and human assets in case hostile activity is encountered (Mulligan, Par. [0003] lines 1-4).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), and further in view of Pan et al. (US 2013/0285440 A1).
Regarding claim 11, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, and Ruger does not explicitly teach “wherein said power source utilizes power obtained by at least one solar panel disposed on said vehicle”.
	From the same field of endeavor, Pan teaches “wherein said power source utilizes power obtained by at least one solar panel disposed on said vehicle (Par. [0004] lines 2-3 teaches using a plurality of solar cells attached to or incorporated into a surface of a UAV as a power source)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Pan to have the power source of the unmanned aerial vehicle system taught by the combination of Wolff, Woodland, and Ruger utilize power obtained by solar cells as taught by Pan.
	The motivation for doing so would be to increase total flight time of battery-powered unmanned aerial vehicles (Pan, Par. [0004] lines 1-2 and 5-6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), and further in view of Lu (US 2012/0309288 A1).
Regarding claim 15, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of the Wolff, Woodland, and Ruger does not explicitly teach “wherein said vehicle lowers a signal-to-noise ratio within a predetermined frequency range”.
	From the same field of endeavor, Lu teaches “wherein said vehicle lowers a signal-to-noise ratio within a predetermined frequency range (Par. [0046] lines 1-8 teaches a jamming system that has one or more jamming subsystems and a plurality of antennas each adapted for a particular use and covers a range of radio frequencies (predetermined frequency range), and Par. [0047] lines 1-8 teaches jamming subsystems include a plurality of modules configured to perform different tasks and include radio frequency jamming subsystems such as noise generators (which would necessarily lower signal-to-noise ratio by increasing the amount of noise))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Lu to have the vehicle taught by the combination of Wolff, Woodland, and Ruger generate noise and lower the signal-to-noise ratio with a predetermined frequency range as taught by Lu.
.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al. (US 2012/0091257 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), and further in view of Takayama et al. (US 9817396 B1).
Regarding claim 17, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 1 above, however the combination of Wolff, Woodland, and Ruger above does not explicitly teach “wherein said wireless transceiver is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said wireless transceiver is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system which includes a tether-deployment mechanism which can retract a payload-release mechanism back to the UAV; Col. 8 lines 16-17 and lines 35-36 teaches a payload-release mechanism including a communication interface (wireless transceiver) that communicates over a wireless communication link).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Takayama to make the wireless transceiver taught by the combination of Wolff, Woodland, and Ruger retractable into the frame of the UAV.

Regarding claim 18, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 2 above, however the combination of Wolff, Woodland, and Ruger above does not explicitly teach “wherein said payload delivery system is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said payload delivery system is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system which includes a tether-deployment mechanism which can retract a payload-release mechanism back to the UAV).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Takayama to make the payload taught by the combination of Wolff, Woodland, and Ruger retractable into the frame of the UAV.
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama Col. 4 lines 17-18).
Regarding claim 19, the combination of Wolff, Woodland, and Ruger teaches all the limitations of claim 2 above, and further teaches “wherein said control system is capable of controlling the operation of said payload delivery system (Woodland, Col. 14 lines 35-49 teaches C4I assembly (control system) that controls payload packages)”. “retraction of said payload delivery”.
	From the same field of endeavor, Takayama teaches the control system controlling “retraction of said payload delivery system (Col. 9 lines 46-49 teaches a control system configured to retract the payload-release mechanism)”.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the disclosed invention to modify the teachings of the combination of Wolff, Woodland, and Ruger to incorporate the teachings of Takayama to include a control system that is capable of controlling the retracting of a payload.
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama Col. 4 lines 17-18).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2014/0195150 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), and further in view of Lu (US 2012/0309288 A1).
Regarding claim 20, Rios teaches “A method for disrupting satellite communications (Par. [0008] line 3 teaches satellite sensor interdiction (disruption)) comprising: deploying, from a stratosphere, an unmanned vehicle (Fig. 1 high altitude, long endurance (HALE) unmanned aircraft 110, Par. [0008] lines 4-5 teaches deploying a high altitude, long endurance (HALE) unmanned aircraft, and Par. [0017] , comprising: a wireless transceiver (Par. [0040] lines 5-6 teaches the HALE unmanned aircraft includes a transceiver), an airframe (Fig. 1 fuselage 111), a propulsion system (Par. [0007] lines 12-18 teaches a HALE unmanned aircraft is configured to fly in one or more station-keeping patterns and to relocate (necessarily requiring a propulsion system)), a processor (Par. [0017] lines 13-14 teaches a HALE unmanned aircraft configured to receive and process signal intelligence (necessarily requiring a processor)), a payload (Par. [0027] lines 9-14 teaches sensors may be mounted on or integrated into the HALE aircraft fuselage with associated equipment with the aircraft payload bays), and at least one fuel tank (Par. [0020] line 29 teaches a HALE aircraft may land to refuel (necessarily requiring a fuel tank)); guiding, said vehicle into the stratosphere (Par. [0020] lines 4-8 teaches the HALE aircraft may be repositioned (guided) to a flight pattern up to 100,000 ft. above sea level (within earth’s atmosphere), and Par. [0018] lines 6 teaches the HALE aircraft as a near space (upper atmosphere) asset)”, however Rios does not explicitly teach the unmanned vehicle comprising “a navigation mechanism, a memory, a power source, an ADAPTIV cloaking mechanism, wherein said ADAPTIV cloaking mechanism blends an external temperature of said unmanned vehicle with an area immediately surrounding said unmanned vehicle” and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, a power supply, wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time; transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time”.
	From the same field of endeavor, Woodland teaches an unmanned vehicle comprising “a navigation mechanism, a memory (Col. 3 lines 28-33 teaches a nose section of a UAV (unmanned aerial vehicle) housing a system computer (processor and memory), transceiver and telemetry means (wireless transceiver) and navigation electronics (navigation mechanism)), a power source (Col. 3 line 18 teaches a powerplant section)” and “operating, said unmanned vehicle via a control station, comprising: a wireless transmitter, an input device, capable of receiving a user’s input and converting said user’s input to electrical signals, a processor, a memory, wherein said memory contains at least one computer program executable by said processor, said at least one computer program being capable of interpreting said electrical signals and transmitting corresponding instructions to said propulsion system via said wireless transceiver, a power supply, wherein said control system is in wireless communication with said unmanned vehicle such that said control system is capable of utilizing said propulsion system of said unmanned vehicle in real-time (Col. 3 line 66 through Col. 4 line 7 teaches a portable Command, Control, Communications, Computer, and Intelligence (C4I) control and sensing analysis console comprising control and analysis computers (processor and memory), input/output device, antennas (wireless transceiver), and related hardware and software (computer program) for vehicle and mission control; Col. 14 lines 62-67 teaches a manual interface assembly to allow the C4I system operator (user) to interface with (provide input) with the various UAV computer systems (including propulsion system) and teaches an operator vehicle manipulator grip to effect control of UAV components (including population system); Col. 16 lines 33-34 teaches a console power supply)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the teachings of Rios to incorporate the teachings of Woodland to include a navigation mechanism, a memory, and a power source taught by Woodland as part of the unmanned vehicle taught by Rios and to include in the method taught by Rios operating the vehicle via a control station that includes a wireless transceiver allowing communication with the vehicle to control the propulsion system, an input device, a processor and a memory to execute a software, and a power supply as taught by Woodland.
	The motivation for doing so would be to provide a modular, field configurable UAV capable of a wide range of mission-specific launch, flight, and payload requirements (Woodland, Col. 3 lines 7-9).
an ADAPTIV cloaking mechanism, wherein said ADAPTIV cloaking mechanism blends an external temperature of said unmanned vehicle with an area immediately surrounding said unmanned vehicle” and “transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time”.
	From the same field of endeavor, Ruger teaches the unmanned vehicle comprising “an ADAPTIV cloaking mechanism (Pg. 1 par. 6 lines 1-4 teaches attaching to the front of an aircraft a layer of highly transparent IR (infrared) material so that only this layer will heat up due to air resistance while the aircraft parts behind the part with the layer remain cold and the aircraft remains invisible to IR reconnaissance systems), wherein said ADAPTIV cloaking mechanism blends an external temperature of said unmanned vehicle with an area immediately surrounding said unmanned vehicle (Pg. 1 par. 6 lines 1-4 teaches attaching to the front of an aircraft a layer of highly transparent IR (infrared) material so that only this layer will heat up due to air resistance while the aircraft parts behind the part with the layer remain cold and the aircraft remains invisible to IR reconnaissance systems)”.
	It would have been obvious to one of ordinary skill in the art before the filing date of the disclosed invention to modify the teachings of the combination of Rios and Woodland to incorporate the teachings of Ruger to include a cloaking mechanism that camouflages 
	The motivation for doing so would be to camouflage the aircraft during flight from reconnaissance systems (Ruger, Pg. 1 Par. 2 lines 1-2).
	However, the combination of Rios, Woodland, and Ruger does not explicitly teach “transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time”.
	From the same field of endeavor, Lu teaches “transmitting, via said wireless transceiver of said unmanned vehicle, a transmission within a predetermined radio frequency range for a pre-determined amount of time (Par. [0053] lines 2-8 teaches determining the amount of jamming energy required to jam a particular emitter based on the frequency band to be jammed (predetermined amount of time for a predetermined frequency range), and Par. [0054] lines 1-4 and 10-14 teaches selecting the appropriate jamming subsystem for the frequency band and configures the antenna switch matrix for the jamming system)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios, Woodland, and Ruger to incorporate the teachings of Lu to include in the method taught by the combination of Rios, Woodland, and Ruger transmitting signals within a predetermined frequency range for a predetermined amount of time to jam satellite signals as taught by Lu.

Regarding claim 21, the combination of Rios, Woodland, Ruger, and Lu teaches all the limitations of claim 20 above, and further teaches “wherein the step of said operating, said unmanned vehicle via a control station is performed by a human operator (Woodland, Col. 19 lines 66-67 teaches the vehicle is guided on a semi-autonomous course of flight, and Col. 20 lines 12-15 teaches “semi-autonomous” flight means flight which has partial autonomous capability with an ability to be manipulated or directly controlled by a system operator (controlled by human operator))”.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rios (US 2014/0195150 A1) in view of Woodland (US Patent 6,056,237), in view Ruger (DE 3148429 A1), in view of Lu (US 2012/0309288 A1), and further in view of Takayama et al. (US 9817396 B1).

Regarding claim 22, the combination of Rios, Woodland, Ruger, and Lu teaches all the limitations of claim 20 above, however, the combination of Rios, Woodland, Ruger, and Lu does not explicitly teach “wherein said payload is retractable into said airframe”.
	From the same field of endeavor, Takayama teaches “wherein said payload is retractable into said airframe (Col. 6 lines 25-35 teaches a UAV (unmanned aerial vehicle that includes a payload delivery system 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Rios, Woodland, Ruger, and Lu to incorporate the teachings of Takayama to make the payload taught by the combination of Rios, Woodland, Ruger, and Lu retractable into the frame of the UAV as taught by Takayama.
	The motivation for doing so would be to provide a UAV that can deliver a payload using a retractable delivery system (Takayama Col. 4 lines 17-18).
Regarding claim 23, the combination of Rios, Woodland, Ruger, Lu, and Takayama teaches all the limitations of claim 22 above, and further teaches “wherein said control system is capable of controlling the retracting of said payload (Takayama, Col. 9 lines 46-49 teaches a control system configured to retract the payload-release mechanism), as well as the operation of said payload (Woodland, Col. 14 lines 35-49 teaches C4I assembly (control system) that controls payload packages)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665